Name: Council Decision 2004/792/CFSP of 22 November 2004 extending and amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia
 Type: Decision
 Subject Matter: NA;  economic policy;  cooperation policy;  international security;  defence;  Asia and Oceania
 Date Published: 2006-06-07; 2004-11-24

 24.11.2004 EN Official Journal of the European Union L 348/47 COUNCIL DECISION 2004/792/CFSP of 22 November 2004 extending and amending Decision 1999/730/CFSP implementing Joint Action 1999/34/CFSP with a view to a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 23(2) thereof, Having regard to Council Joint Action 1999/34/CFSP of 17 December 1998 on the European Union's contribution to combating the destabilising accumulation and spread of small arms and light weapons (1), and in particular Article 6 thereof, Whereas: (1) On 15 November 1999 the Council adopted Decision 1999/730/CFSP concerning a European Union contribution to combating the destabilising accumulation and spread of small arms and light weapons in Cambodia (2) which was aimed at implementing Joint Action 1999/34/CFSP. (2) Some objectives could not be fulfilled by 15 November 2004, the date on which Decision 1999/730/CFSP expires, and others should be consolidated and expanded after that date. The project in question is a multi-annual project. (3) Decision 1999/730/CFSP should therefore be extended and amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 1999/730/CFSP is hereby amended as follows: 1. in Article 3(1), the financial reference amount EUR 1 436 953 shall be replaced by EUR 1 375 565; 2. in Article 4 second subparagraph, 15 November 2004 shall be replaced by 15 November 2005. Article 2 This decision shall take effect on 16 November 2004. Article 3 This decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT (1) OJ L 9, 15.1.1999, p. 1. (2) OJ L 294, 16.11.1999, p. 5.